Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten appellant’s points, upon condition that the appellant serves one copy of the typewritten appellant’s points on the District Attorney of New York County, and files six copies thereof with this court, together with the original record, on or before February 3, 1959, with notice of argument for the March 1959 Term of this court, said appeal to be argued or submitted when reached. Jewel Humphrey Bjork of 20 Exchange Place, New York, New York, is assigned as counsel for the appellant for the purposes of the appeal. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.